﻿
I have the honour to convey to you, Sir and through you to the representatives assembled here, greetings from my august Sovereign, His Majesty King Birendra Bir Bikram Shah Dev, and his best wishes for the success of the forty-fourth session of the General Assembly.
I consider it a great privilege to offer to you, on behalf of the delegation of Nepal and on my own behalf, our sincere congratulations on your election as President of the forty-fourth session of the General Assembly. The complex issues on our agenda demand the qualities of leadership, diplomatic skill, and experience that you so admirably command. Your unanimous election also attests to the important role that your great com try, Nigeria, continues to play in promoting international understanding, co-operation and peace. My delegation looks forward to working under your guidance for the success of this session.
May I also convey our deep appreciation to your predecessor, Mr. Dante Caputo of the Argentine Republic, for the able and exemplary manner in which he guided the work of the last session of the General Assembly.  He more than justified the confidence reposed in him by the international community.
Although the fortunes of the United Nations have not quite turned around, we have come a long way since the challenges of solvency and viability caused a serious crisis only a few years ago. The renewed trust in the Organization as an irreplaceable instrument for regulating international relations and resolving international problems is a remarkable achievement and a lasting tribute to the patient diplomacy of the Secretary-General, Mt. Javier Perez de Cuellar. He deserves our gratitude and support.
The present session of the General Assembly meets amidst far-reaching changes taking place on the international scene. Most encouraging is the visible thaw in the situation of cold war. The Secretary-General rightly emphasized in one of his earlier reports that the requisite relationship between the roost powerful States was indispensable to the creation of conditions in which the noble concepts of the Charter could be made to function for the benefit of all. A beginning towards that requisite relationship has apparently been made. With the lowering of East-West tensions, support for the United Nations is coming from powerful sources that have the capacity to make the Organization an effective instrument for the maintenance of international peace and security.
Indeed, the withdrawal of Soviet forces from Afghanistan, the cease-fire in the Gulf war, the implementation of the plan for the independence of Namibia, and recent developments in Kampuchea and Central America are just a few concrete examples of what the Organization is capable of achieving given the full co-operation of its Members. However, as the prospects for irreversible progress on those a\d other fronts ace at best tenuous, constant vigilance and watchful tending of the Organization are called for.
As the international community prepares for the advent of the twenty-first century, it is heartening to note that the divisive schisms of the past ate being bridged and that many familiar prejudices of yesteryear have crumbled. There is no guarantee, unfortunately, that the dynamics of the international situation, which encourage a return to conducting international affairs in keeping with the principles of the Chatter, ace irreversible. In fact, as we perceive it, the very fluidity of the present world situation could indeed spur a new generation of threats to international peace and security. As super-Power rivalries are being toned down and areas of super-Power confrontation rapidly shrink, we believe there lurks the danger of adventurist forces seeking to fill or exploit the vacuum thus created. It is also our perception that the uncertainties created by the fast-approaching demise of the cold war have greatly enhanced the importance of upholding the fundamental principle of non-intervention.
In that context I wish to recall the sober assessment of the plight of weak and small States presented by His Majesty King Birendra at the recently concluded ninth Summit of the Non-Aligned Movement in Belgrade. His Majesty stated:
"In fact, the small and the weaker nations among us even in our times staid still exposed not merely to under-development but also to threats regarding security and stability. They are susceptible to many forces beyond their control, be it the onslaught of mass communication or the threat of gun-boat diplomacy. While the strong ones can pursue the goals of economic, technological aid military prowess, the weaker and vulnerable countries have to struggle constantly for bare survival. That is why we feel their voices should be heard, their identities maintained and their survival assured". 
 I may recall here that Nepal has always rejected the primeval concept of "spheres of influence". It also resolutely rejects that obsolete doctrine's pernicious corollary that the security of the bigger and stronger States is more important than that of the weaker ones. To accept such a concept would be not only to make a mockery of the Charter principles of the Organization, but also to invite the Armageddon that the world body has sought to prevent, successfully so far. Nepal will therefore support any concerted move by the United Nations to consider seriously practical ways in WHICH the existing mechanisms of the Organization could be used more effectively in meeting the demands created by the exigencies of a thawing but unpredictable international situation. We welcome the initiative of the Maldives to add to the agenda of the General Assembly an item entitled "Protection and security of small States". We have studied with great interest its proposal for strengthening the security of small States by, inter alia, devising a mechanism within the United Nations that would be able to respond quickly in the event the security of a small State is threatened.
In this context, I wish to recall the proposal of His Majesty King Birendra that Nepal be declared a zone of peace. I am pleased to announce that this proposal has secured the valuable endorsement of 110 States Members of the Organization, for which I reiterate our deep appreciation. We have long held that Nepal's zone of peace proposal - which is a natural corollary of our policy of scrupulous adherence to the principles of the United Nations Charter aid non-alignment - could be a useful addition to the existing corpus of confidence-building measures. We believe that Nepal's proposal will be recognized by the international community as a practical example of how small States may safeguard their security while being permitted to mobilize their total energies aid limited resources for the awesome challenges of development.
The need for the United Nations is demonstrated most palpably when it comes to dealing with problems that transcend national boundaries. The environment, and the growing evidence of global climate change, is one such problem that invites out urgent notice. Nepal has always been an active supporter of initiatives connected with the conservation of man's natural environment aid looks forward to high-level participation at the proposed United Nations Conference on Development and the Environment slated for 1992. 
I should like to take this opportunity to invite the attention of the international community to the special environmental concerns of my land-locked and largely mountainous country. The Nepalese delegation has stressed in the General Assembly year after year, there is an urgent need to address the serious problem of environmental degradation of the Himalayan foothills beginning with an forestation campaign on an appropriate scale to complement our own determined but necessarily limited endeavours. Such a project  we believe  would not only help check the quite unplanned export of an estimated 250 cubic meters of precious topsoil from Nepal to the Bay of Bengal every year but also greatly assist in preventing the tragic annual visitation of deluge  devastation and despair in the densely populated Indo-Gangetic plains of India and Bangladesh, downstream from Nepal, I should add that such an internationally assisted programme to provide verdant cover to the now largely denuded lower slopes of the Himalayas would also have a most beneficial effect in preserving the traditional climatic pattern of bountiful monsoon rains for three to four months every year that sustains the life of hundreds of millions in our region.
As the first tell-tale signs of climate change and desertification are already beginning to manifest themselves in the Himalayan foothills, along with increasing denudation of forest cover, we believe only a well-planned and adequately funded effort at forestation can prevent drastic changes in climate including in the pattern and quantity of rainfall, that looms so ominously on the horizon.
It is against this worrisome backdrop that I must inform the Assembly that since 23 March this year we have been compelled to put our diminishing forests to the axe. Bereft of fossil fuels of our own and dependent on others for the import of gasoline and petroleum products for meeting our energy needs, Nepal has no other recourse. We have been losing what remains of our once plentiful forests at the alarming rate of 240 hectares per day to meet the demand for firewood. 
Another, more costly option, for putting an end to the process of felling trees for the energy needs of Nepal's rising population is to exploit our abundant water resources for power generation purposes. If adequate in technical assistance were forthcoming, not only would Nepal's demand for such firewood supply be eliminated and imports of petroleum products drastically reduced, but non-polluting energy resources would also be made available for export purposes. I should like to recall the proposal by His Majesty King Birendra in 1977 indicating Nepal's readiness to co-operate with countries in our region for joint ventures to exploit our hydro-resources for the collective welfare of our peoples.
The twin dangers of man-induced climate change and serious environmental degradation of the foothills of the Nepalese Himalayas are inextricably linked, in our case, to Nepal's land-locked geographical condition. While this physical handicap afflicts a score of developing countries, it is not surprising to us that most least developed countries are land-locked. The lack of sovereign access to the sea and its implications, exacerbated by the very remoteness from overseas markets and by the generally poor transit facilities, give rise to crippling freight costs, additional transportation times and additional transport risks. In sum, they can seriously affect their very survival, especially if actions taken by transit countries result in the denial or delay of unrestricted transit of goods and services to such countries. 
It is for this reason that Nepal has always championed the cause of land-locked developing countries in this and other international forums. In particular, Nepal has always advocated the unqualified recognition by the international community of the inherent right of land-locked countries to free access to and from the sea and freedom of transit, as has been recognized by various international instruments, including the United Nations law of the Sea Convention. We shall continue to do so in the future, too, working not only for unfettered transit rights for land-locked countries but also for accords that would make this unfortunate category of sovereign Member States equal beneficiaries of the bounties of the seas, as was eloquently urged here the other day by His Excellency General Andres Rodriguez, President of the Republic of Paraguay-
The twentieth century will be remembered for the colossal loss of human life in conflicts as much as for the material and technological progress achieved. With the available technological and scientific knowledge, the spectre of hunger, poverty and backwardness can be eliminated for all mankind. Yet, as this century of war and technological marvels draws to a close, it is indeed a bitter paradox that for millions of people destitution is the way of life.
Since its inception, the United Nations has recognized the inseparable link between political and economic independence. The development imperatives of the developing countries have become the central issue of our times. Wider acceptance of the global economic interdependence notwithstanding, the strategy for the establishment of a just economic order remains only an expression of pious intention. The debt problem is but one manifestation of a crisis which has deeper political implications. We hope that the special session of the General Assembly next year will prove to be an occasion for a sober assessment of the prevailing situation, thereby providing a basis for the launching of a serious North-South dialogue.
The vagaries of the world economy have, predictably, hit the least developed countries the hardest. The targets set out in the Substantial New Programme of Action for the 1980s for the least Developed Countries have largely remained unfulfilled. Experience gained as a result of the Programme have shown that support measures for these countries cannot be predicated on programmes with short-term bases.	
In addition, the structural adjustment programmes should be compatible with the medium- and long-term development needs of the least developed countries. The second United Nations Conference on the Least Developed Countries, to be held next year, offers an opportunity to review the entire situation, and my delegation looks forward to the full co-operation of the international community, which will help in placing those countries on the path of sustained growth and development.
I wish now to turn to some of the important political issues before us.
The implementation of the plan for the independence of Namibia is one of the roost significant and fulfilling operations ever mounted by the United Nations. We commend the determination of the Secretary-General to stand firm and carry out faithfully the mandate entrusted to him. We are especially heartened by his determination to ensure that the voter registration process, the draft electoral laws and the laws relating to the power of the Constituent Assembly are to the satisfaction of the United Nations, so as to enable the Namibian people to participate in free and fair elections under the supervision and control of the United Nations, without intimidation, threat or interference.
Nepal is equally committed to the eradication of the universally-condemned system of apartheid in South Africa. We salute the brave freedom fighters of South Africa who have refused to compromise in their struggle for equality and justice and for the establishment of a multiracial democratic society in South Africa. We renew our appeal for the imposition of mandatory sanctions under Chapter VII of the Charter further to isolate South Africa  and call for the immediate and unconditional release of all political detainees, including Nelson Mandela, and the lifting of all restrictions on the African National Congress and the Pan Africanist Congress.
My delegation earnestly hopes that the parties concerned will continue to co-operate with the Secretary-General and the Chairman of the Organization of African Unity to bring to a satisfactory end the 14-year-old dispute in Western Sahara.
We are encouraged by the Secretary-General's optimism concerning the prospect for the solution of the Cyprus question. My delegation reiterates its support for the good offices of the Secretary-General in finding a solution that ensures the territorial integrity, independence and non-aligned character of Cyprus.
In the Middle East, the continuing uprising of the Palestinian people in territories occupied by Israel since 1967, despite heavy-handed efforts to suppress it, has underlined the need to intensify efforts for a negotiated settlement that would meet the uncompromising valid needs of the two peoples: national self-determination for the Palestinian people and security foe Israel, lb this end, my delegation reiterates its support for the convening of an international conference on the Middle East under the auspices of the United Nations.
We are deeply concerned at the recent deterioration of the situation in Lebanon, where a fragile cease-fire is now in place. As a participant in the United Nations Interim Force in Lebanon, Nepal is committed to upholding the unity, sovereignty, territorial integrity and independence of Lebanon. We also support the continuing efforts of the Arab League to bring to an end the tragic fratricide in Lebanon.
The cease-fire in the war between the Islamic Republic of Iran and Iraq has brought to an end the heavy toll in human life aid material damage. The region, however, remains tense due to lack of progress in negotiations. I wish to reiterate my delegation's full support for the untiring efforts of the Secretary-General to secure the full implementation of Security Council resolution 598 (1987), which remains the only universally accepted basis to secure a just and lasting peace in the region. 
We have welcomed the withdrawal of Soviet forces from Afghanistan in conformity with the Geneva Agreements. Those Agreements constitute an important steps however, agreement among the Afghans themselves is crucial for the settlement of the problem. Faithful adherence to the Geneva Agreements by all parties concerned, together with the full implementation of General Assembly resolution 43/20, will facilitate such dialogue and create conditions for the Afghan people to exercise their right to self-determination and to enable the refugees to return to their homeland in safety, honour and peace.
The Jakarta Informal Meetings have initiated some positive developments with regard to the situation in Kampuchea. While welcoming the decision of Viet Nam to withdraw its forces from Kampuchea, we wish to emphasize the need for international supervision of such withdrawal as well as for agreement on the establishment of an interim quadripartite authority and on the question of Vietnamese settlers.
We continue to support the aspirations of the Korean people for national unity and reconciliation through direct and peaceful negotiations between the two sides without outside interference. As progress towards that laudable goal continues, regrettably, to be elusive, and in keeping with the principle of the universality of the United Nations, my delegation can support any move for the admission of the two Koreas to the world body, either after reunification, as one State, or, till then, by any State that desires such membership.
We support the agreement reached by the Central American countries recently for the implementation of the goals set out in the Esquipulas II Agreement and the move for the establishment of the international support and verification commission in that regard.
Improved bilateral relations between the United States and the Soviet Union, epitomized by the Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles, the INF Treaty, have undoubtedly raised hopes for meaningful progress in  the field of disarmament. Nepal believes that it is crucial to capitalize on what has been achieved to push resolutely foe deep cuts in the strategic arsenals of the two super-Powers. A firm reversal of the horizontal proliferation of nuclear weapons will have the most salutary impact on efforts to strengthen the non-proliferation regime. Together with deep cuts in strategic nuclear arms, the goal of a comprehensive ban on all nuclear-weapon tests needs to be followed resolutely. We have accordingly supported the move to convene a meeting of the parties to the partial test ban Treaty with a view to amending it to cover all nuclear-weapon tests. Efforts for an early conclusion of a comprehensive treaty banning chemical weapons has received fresh impetus from the Paris Conference on chemical weapons, held in January this year. The increasing sophistication of conventional weapons and the growing international transfer of these weapons have added urgency to the need to address the issue of conventional disarmament. We welcome the move towards a major reduction of conventional weapons and forces in Europe, and urge that the goal of conventional disarmament be pursued resolutely at regional and sub regional levels in other parts of the world.
As the Secretary-General has noted in his annual report, the spread of knew-hew, not only in the field of nuclear weapons but also in chemical and missile technology, has introduced a new and potentially destabilizing factor. Unless the international community remains vigilant, such developments may well negate any possible gain made through big-Power disarmament agreements.
It is ironic that, while the political climate in the United Nations continues to improve steadily, the Organization continues to live with a financial crisis. Such a crisis impedes the planning of a credible long-term strategy for peace. The renewed confidence in the world Organization has generated new demands for peace-keeping operations. The planning and launching of those operations have, as the Secretary-General noted in his report, stretched to the limit the human and financial resources of the Organization. The valuable suggestions of the Secretary-General regarding financial and personnel aspects of the Organization deserve serious consideration, in view of the growing role of the United Nations in world affairs today. 
Nepal is deeply concerned about the effect of the escalation in the illicit trafficking of drugs on international social and political stability, particularly in Latin America. We greatly appreciate Colombia's determined battle against this scourge. The fight against the lethal menace of drugs demands a concerted international response. The adoption in December 1988 of the United Nations Convention against Illicit Traffic in Narcotic Drugs and Psychotropic Substances is an important step in that direction. My delegation strongly supports the proposal made by His Excellency, Mr. Virgilio Barco Vargas, President of Colombia, to hold a special session of the General Assembly to chart a complete plan of action to eradicate the menace of the illicit trafficking and use of drugs.
Terrorism is another grave problem which post-dates the creation of the United Nations but which demands the co-operation of all States in meeting the challenges it poses to international peace and stability. General Assembly resolution 40/61 of 1985 and Security Council resolutions 579 (1985) and 638 (1989) represent the unified stand of the international community on this problem. We must exert every effort to build on this international consensus to strengthen international protection against the scourge of terrorism.
Another important issue on the global agenda concerns the development and protection of children. Nepal strongly supports the proposal of the United Nations Children's Fund (UNIŒP) for a world summit on children next year focusing on the rights and needs of children aid on measures better to ensure their development and protection.
I wish to avail myself of this opportunity to express to members of the Organization our deep appreciation of the trust and confidence they have placed in us by electing Nepal as a non-permanent member of the Security Council. We have tried to live up to this trust to the best of our ability. It has been a particular honour to be on the Council at a time when it has been able to play an important role in establishing a cease-fire in the war between Iran and Iraq aid launch the process of implementing the plan for the independence of Namibia - to name just two important issues on the agenda of the Council.
The commitment of Nepal to the principles and purposes of the United Nations is enshrined in the directive principles of the Constitution of Nepal. The Heads of State or Government of the non-aligned countries in their recent ninth conference at Belgrade declared that without the United Nations it would not be possible to realize the fullest and broadest possible democratisation of international relations/ which has always been one of the primary objectives of the Movement of the Non-Aligned Countries. Peace and harmony in the world demand that Member States live up fully to their obligations under the Charter. As in the past, we stand ready to join in any concerted endeavour aimed at enhancing the effectiveness of the United Nations, convinced as we are that the noble purposes and principles of the United Nations remain the most effective agent to bring about timely, peaceful and meaningful change in promoting development and in restoring faith in the dignity of human persons and of nations. The United Nations was established with the determination to save succeeding generations from the scourge of war and to promote social progress and better standards of life for all peoples in larger freedom. Today, we have a unique opportunity to begin to translate that vision into reality - a chance to fulfil a 44-yeac-old promise to our peoples - to bring them peace, justice aid a decent standard of living.
I appreciate the President's efforts to find a solution for the inevitable urge of delegations to extend greetings. Because I know there is no other speaker after me, may I be permitted to proceed to my delegation's seat by the shortest route. 
